PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Lum et al. 
Application No. 16/467,003
Filed: June 05, 2019
For: METHODS AND COMPOSITIONS FOR VACCINATING AND BOOSTING CANCER PATIENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 7, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed June 23, 2021, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on August 24, 2021. A Notice of Abandonment was mailed January 19, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (3).

The response filed on March 7, 2022, cannot be accepted, because it is not signed by a patent practitioner. See 37 CFR 1.33(b) below. 

In regards to item 3, the petition filed on March 7, 2022, cannot be accepted since the statement of unintentional delay is not signed by a patent practitioner.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states:


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

Petitioner should note even if the petition was acceptable, it was not signed. Specifically, the petition should contain either a handwritten or an S-signature, per 37 CFR 1.4.

Under 37 CFR 1.4(d)(2)(i), the S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

In sum, petitioner must submit a renewed petition under 37 CFR 1.137(a) and a proper reply signed by a patent practitioner. 

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                      

Cc: Manley Huang
      504 El Capitan PL
      Palo Alto, CA 94303


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).